Exhibit 10.2

 



VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT, dated as of September 25, 2016 (this
“Agreement”), is entered into by and between Bats Global Markets, Inc., a
Delaware corporation (the “Company”), and the undersigned (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, CBOE Holdings, Inc., a Delaware corporation (“Parent”),
CBOE Corporation, a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and CBOE V, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent (“Merger LLC”), are contemplating entering
into an Agreement and Plan of Merger (as the same may be amended or otherwise
modified from time to time in accordance with the terms thereof, the “Merger
Agreement”);

 

WHEREAS, as an inducement to and condition of the Company’s willingness to enter
into the Merger Agreement, it is requiring that the Stockholder enter into this
Agreement, and the Stockholder desires to induce the Company to enter into the
Merger Agreement; and

 

WHEREAS, as of the date of this Agreement, the Stockholder has the power to vote
and dispose of that number of shares (the “Shares”) of common stock of Parent,
$0.01 par value per share set forth on the signature page hereto.

 

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound by this Agreement, the parties hereto agree as
follows:

 

1. Certain Covenants.

 

1.1 Voting Agreement. 

 

(a) From and after the date of this Agreement until the Termination Date, the
Stockholder hereby irrevocably and unconditionally covenants and agrees that at
any meeting of the stockholders of Parent (whether annual or special) or at any
adjournment or postponement thereof upon which a vote or other approval is
sought, the Stockholder shall: (i) appear at such meeting or otherwise cause all
of the Stockholder’s Shares to be counted as present thereat for the purpose of
establishing a quorum and (ii) vote or cause to be voted, in person or by proxy,
all of the Shares (A) in favor of the Share Issuance, (B) in favor of any
proposal to adjourn or postpone such meeting of Parent’s stockholders to a later
date if there are not sufficient votes to approve the Share Issuance, (C)
against any Parent Acquisition Proposal or any other extraordinary corporate
transaction, such as a merger, consolidation, business combination, tender or
exchange offer, reorganization, recapitalization, liquidation, or sale or
transfer of all or substantially all of the assets or securities of Parent or
any of its material Subsidiaries, (D) against any amendment to Parent’s
certificate of incorporation or bylaws that would be reasonably expected to
impair or materially delay the consummation of the Transactions and (E) any
other proposal, action or transaction that would reasonably be expected to
materially impede, frustrate, prevent or nullify the Share Issuance, the Merger
or the Merger

 

 

 

Agreement. Except as explicitly set forth in this Section 1.1, nothing in this
Agreement shall limit the right of the Stockholder to vote in favor of, against
or abstain with respect to any matters presented to Parent’s stockholders. 

 

(b) Until the Termination Date, the obligations of the Stockholder specified in
this Section 1.1 shall apply whether or not the Board of Directors of Parent (or
any committee thereof) has effected a Parent Adverse Recommendation Change. 

 

1.2 Restrictions on Transfer. The Stockholder hereby covenants and agrees that
from and after the date of this Agreement until the Termination Date (as defined
below), the Stockholder will not (a) directly or indirectly, sell, transfer,
assign, pledge, hypothecate, tender, encumber or otherwise dispose of (any such
action, a “Transfer”) or limit the Stockholder’s right to vote the Shares, or
agree to do any of the foregoing; (b) knowingly take any action that is,
individually or in the aggregate, reasonably likely to prevent or materially
impair or delay the Stockholder’s ability to satisfy its obligations under this
Agreement or (c) take any action that would make any of the Stockholder’s
representations or warranties contained in this Agreement untrue or incorrect or
prevent or materially impair or delay the Stockholder from performing the
Stockholder’s obligations under this Agreement. Notwithstanding the foregoing,
the following Transfers are permitted: (i) Transfers of Shares to any Affiliate
of the Stockholder who has agreed in writing (the form and substance of which is
reasonably acceptable to the Company) to be bound by the terms of this Agreement
and (ii) Transfers of Shares with the Company’s prior written consent.

 

1.3 No Solicitation. From and after the date of this Agreement until the
Termination Date, the Stockholder will not, and will cause the Stockholder’s
Affiliates and the Stockholder’s and their respective Representatives not to,
directly or indirectly: (a) solicit, initiate or knowingly encourage or
knowingly induce or facilitate the making, submission or announcement of any
inquiries or the making of any proposal or offer constituting, related to or
that could reasonably be expected to lead to a Parent Acquisition Proposal,
(b) make available any confidential or non-public information regarding Parent
or any of its Subsidiaries to any Person (other than the Company and Parent’s or
the Company’s Representatives acting in their capacity as such) in connection
with or in response to a Parent Acquisition Proposal or any proposal, inquiry or
offer that could reasonably be expected to lead to a Parent Acquisition
Proposal, (c) engage in discussions or negotiations with any Person with respect
to any Parent Acquisition Proposal or any proposal, inquiry or offer that could
reasonably be expected to lead to a Parent Acquisition Proposal (other than to
state that they currently are not permitted to have discussions), (d) approve,
endorse or recommend any Parent Acquisition Proposal or any proposal, inquiry or
offer that could reasonably be expected to lead to a Parent Acquisition Proposal
or (e) make or authorize any statement, recommendation or solicitation in
support of any Parent Acquisition Proposal or any proposal, inquiry or offer
that could reasonably be expected to lead to a Parent Acquisition
Proposal. Notwithstanding the foregoing, the Stockholder and its Affiliates and
their respective Representatives, in their capacity as Representatives of
Parent, may take the actions listed in clauses (b) through (e) of this Section
1.3 to the extent the Parent’s Representatives would be permitted to take such
actions pursuant to Section 5.4 of the Merger Agreement.

 

2 

 

1.4 Certain Events. This Agreement and the obligations hereunder will attach to
the Shares and will be binding upon any Person to whom or which legal or
Beneficial Ownership of any or all of the Shares passes, whether by operation of
applicable Law or otherwise, including, as applicable, the Stockholder’s heirs,
legal representatives, successors and assigns.

 

1.5 Appraisal Rights. The Stockholder hereby waives, to the fullest extent
permitted by Law, and agrees not to assert any rights of appraisal or any
dissenters’ rights that (whether under applicable Law or otherwise) the
Stockholder may have or could potentially have or acquire in connection with the
Merger in respect of the Shares.

 

1.6 Disclosure. The Stockholder hereby authorizes the Company to publish and
disclose in any announcement or disclosure required by the Securities and
Exchange Commission (the “SEC”), the NASDAQ or any other national securities
exchange and, to the extent required by applicable Law, the Form S-4 and Joint
Proxy Statement (including all documents and schedules filed with the SEC in
connection therewith) and any other required filings under the Securities Act of
1933 (the “Securities Act”) or the Securities Exchange Act of 1934 (the
“Exchange Act”), or otherwise required by Law, the Stockholder’s identity and
ownership of the Shares and the nature of the Stockholder’s commitments,
arrangements and understandings under this Agreement. 

 

1.7 Inconsistent Agreements. The Stockholder hereby covenants and agrees that,
except for this Agreement, the Stockholder shall not (a) any time prior to the
Termination Date, enter into any voting agreement, voting trust or similar
agreement or arrangement with respect to the Shares that is inconsistent with
this Agreement and (b) grant at any time while this Agreement remains in effect
a proxy, consent or power of attorney with respect to the Shares that is
inconsistent with this Agreement.

 

1.8 Further Assurances.  From time to time and without additional consideration,
the Stockholder shall execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall take such further actions, as
the Company may reasonably request for the purpose of carrying out the intent of
this Agreement.

 

2. Representations and Warranties of the Stockholder. The Stockholder by this
Agreement represents and warrants to the Company, as of the date hereof, that:

 

2.1 Ownership. The Shares are, and prior to the Effective Time the Shares will
be, Beneficially Owned by the Stockholder, free and clear of any Liens of any
nature whatsoever, except for (a) restrictions on transfer under securities Laws
and (b) those created by this Agreement.

 

2.2 Sole Power. The Stockholder has, and at all times through the Effective Time
will have, sole voting power with respect to the matters set forth in this
Agreement, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in this Agreement, and sole power to agree to
all of the matters set forth in this Agreement, in each case, with respect to
all of the Shares.

 

3 

 

2.3 Authorization. The Stockholder has legal right and capacity, to execute and
deliver this Agreement, to perform the Stockholder’s obligations hereunder and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Stockholder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary action of the Stockholder, and no other proceedings
on the part of the Stockholder or any Affiliate thereof are necessary to
authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery by the Company, this Agreement constitutes a valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms (except to the extent that enforceability (a) may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Laws affecting or relating to creditors’ rights
generally (whether now or hereafter in effect) and (b) is subject to general
principles of equity).

 

2.4 No Violation. The execution, delivery and performance of this Agreement by
the Stockholder do not and will not, and the consummation by the Stockholder of
the transactions contemplated by this Agreement will not, with or without notice
or lapse of time, or both, conflict with or violate any Law applicable to the
Stockholder or by which any of the Stockholder’s property or assets is
bound. The Stockholder has revoked or terminated any proxies, voting agreements
or similar arrangements previously given or entered into with respect to the
Shares. The execution and delivery of this Agreement by the Stockholder do not
do not and will not require any consent, approval, order, license, authorization
or permit of, action by, filing, registration or declaration with or
notification to, any Governmental Entity, except for (a) compliance with the
applicable requirements of the Securities Act and the Exchange Act and (b)
compliance with any applicable international, federal or state securities or
“blue sky” Laws. 

 

2.5 Reliance by Parent. The Stockholder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of the Stockholder contained in this Agreement.

 

2.6 The Stockholder Has Adequate Information. The Stockholder is a sophisticated
seller with respect to the Shares and has adequate information concerning the
business and financial condition of Parent to make an informed decision
regarding the sale of the Shares and has independently, without reliance upon
the Company, and based on such information as the Stockholder has deemed
appropriate, made the Stockholder’s own analysis and decision to enter into this
Agreement. 

 

3. Representations and Warranties of the Company. The Company by this Agreement
represents and warrants to the Stockholder, as of the date hereof that:

 

3.1 Authorization. The Company has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action of the Company, and no

 

4 

 

other corporate proceedings on the part of the Company are necessary to approve
this Agreement or to consummate the transactions contemplated by this
Agreement. 

 

3.2 No Violation. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated by this
Agreement do not and will not with or without notice or lapse of time, or both,
conflict with or violate any Law applicable to the Company or by which any of
the Company’s property or assets is bound or require any consent, approval,
order, license, authorization or permit of, action by, filing, registration or
declaration with or notification to, any Governmental Entity, except for (a)
compliance with the applicable requirements of the Securities Act and the
Exchange Act and (b) compliance with any applicable international, federal or
state securities or “blue sky” Laws.

 

4. Miscellaneous.

 

4.1 Term. Notwithstanding any other provision of this Agreement or any other
agreement, this Agreement and all obligations hereunder shall terminate and
cease to have any force or effect upon the earliest of (a) the Closing, (b) any
termination of the Merger Agreement in accordance with its terms and (c) the
written agreement of the Stockholder and the Company to terminate this
Agreement.

 

4.2 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) the Stockholder makes no agreement or understanding herein in any
capacity other than in the Stockholder’s capacity as a Beneficial Owner of
Shares and (b) if the Stockholder is an individual, nothing herein will be
construed to limit or affect the Stockholder or any Representative of the
Stockholder, as applicable from (i) exercising the Stockholder’s fiduciary
duties as a director or officer of Parent or any of its Subsidiaries or (ii)
otherwise taking any action or inaction in such Person’s capacity as a director
or officer of Parent or any Subsidiary of Parent, and any such action shall not
constitute a breach of this Agreement.

 

4.3 Amendment and Waiver. This Agreement may be amended by mutual agreement of
the parties hereto and may not be amended except by an instrument in writing
signed by both parties hereto. Subject to applicable Law, either party hereto
may (a) extend the time for the performance of any obligation or other act of
the other party hereto, (b) waive any inaccuracy in the representations and
warranties of the other party contained herein, (c) waive compliance by the
other party with any agreement contained herein or (d) waive any condition to
which its obligations are subject. Any such extension or waiver shall only be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby. Notwithstanding the foregoing, no failure or delay by any
party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder. In the event that the Company agrees to
any amendment, extension or waiver of the terms of this Agreement for the
benefit of any other director or officer of Parent that has entered into a
corresponding agreement with the Company, such amendment, extension or waiver
shall automatically be deemed to apply to the Stockholder, mutatis mutandis.

 

4.4 Costs and Expenses. Each party shall each bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement.

 

5 

 

4.5 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
successors and assigns. The obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon each party’s respective
successors and assigns, which shall include successors by operation of Law, such
as by merger.

 

4.6 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement, and supersedes all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings, between the parties
hereto with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto and, as applicable, their respective heirs, legal
representatives, successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

 

4.7 Assignments. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by either party without the prior
written consent of the other party, and any such assignment without such prior
written consent shall be null and void.

 

4.8 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

 

4.9 Notices, Etc. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or email, upon written confirmation of receipt by
facsimile or email, (b) on the first Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

if to the Company, to:

 

Bats Global Markets, Inc.



8050 Marshall Drive, Suite 120
Lenexa, KS 66214



  Attention: Eric Swanson (eswanson@bats.com)   Facsimile: (212) 378-8550

 

with a copy to:

 

6 

 

Davis Polk & Wardwell LLP 
450 Lexington Avenue



New York, NY 10017



  Attention: Leonard Kreynin (leonard.kreynin@davispolk.com)     Lee Hochbaum
(lee.hochbaum@davispolk.com)   Facsimile: (212) 701-5800

 

if to the Stockholder, to the Stockholder’s address set forth on the signature
page hereto.

 

4.10 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.

 

4.11 Further Assurances. The parties to this Agreement agree to cooperate and to
execute and deliver such instruments and take such further actions as the other
party to this Agreement may, from time to time, reasonably request in order to
effectuate the purposes and to carry out the terms of this Agreement.

 

4.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

4.13 Submission to Jurisdiction; Service of Process. Each of the parties
irrevocably agrees that any Action with respect to this Agreement or the rights
or obligations arising hereunder, or for recognition and enforcement of any
Judgment in respect of this Agreement or the rights or obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). The parties
further agree that no party to this Agreement shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 4.13, and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such Action for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid
courts. Each of the parties by this Agreement irrevocably waives, and agrees not
to assert, by way of motion, as a defense,

 

7 

 

counterclaim or otherwise, in any Action with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 4.13, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the Action in such court is brought in an inconvenient forum, (ii) the venue
of such Action is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each of the parties by this
Agreement consents to service being made through the notice procedures set forth
in Section 4.9 and agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 4.9 shall be effective
service of process for any Action in connection with this Agreement or the
transactions contemplated hereby.

 

4.14 Definitions. Capitalized terms used herein but not otherwise defined in the
body of this Agreement shall have the respective meanings set forth in the
Merger Agreement as in effect on the date hereof.

 

4.15 Relationship of Parties. Nothing contained herein shall establish any
fiduciary, partnership, joint venture or similar relationship between the
parties hereto except to the extent otherwise expressly stated herein or
therein.

 

4.16 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. 

 

4.17 Enforcement. The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the
Delaware Court of Chancery, this being in addition to any other remedy to which
such party is entitled at law or in equity. Each of the parties hereby further
waives any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

 

8 

 

4.18 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein, and any statute referred to herein shall include the rules
and regulations promulgated thereunder. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
both of the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of authorship of any of the
provisions of this Agreement.

 

* * * * *

 

9 

 

IN WITNESS WHEREOF, the Company and the Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

  BATS GLOBAL MARKETS, INC.                   By:        Name:       Title:  

 

 



[Signature Page to Voting Agreement]



 

 

          (signature)         Name:       (please print full name)        
Address:                 Shares:     

 

 



[Signature Page to Parent Voting Agreement]





 

